914 F.2d 248
59 Fair Empl.Prac.Cas.  1632
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard A. PARROTT, Plaintiff-Appellant,v.Richard CHENEY, Secretary of Defense, Defendant-Appellee.
No. 90-2005.
United States Court of Appeals, Fourth Circuit.
Submitted April 24, 1990.Decided Sept. 11, 1990.Rehearing and Rehearing In Banc Denied Oct. 15, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Chief District Judge.  (CA-88-3486-H)
James G. Kolb, Rockville, Maryland, for appellant.
Breckinridge L. Willcox, United States Attorney, Dale P. Kelberman, Assistant United States Attorney, Baltimore, Maryland, for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and MURNAGHAN, Circuit Judges, and N. CARLTON TILLEY, Jr., United States District Judge for the Middle District of North Carolina, sitting by designation.
PER CURIAM:


1
Richard A. Parrott has appealed from the order of the United States District Court for the District of Maryland granting summary judgment in favor of the defendant in Parrott's employment discrimination suit.  Our review of the record and the district court's opinion discloses that Parrott's appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Parrott v. Cheney, CA-88-3486-H (D.Md. Nov. 7, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.